225 S.E.2d 336 (1976)
29 N.C. App. 735
Larry H. STEWART, Employee,
v.
NORTH CAROLINA DEPARTMENT OF CORRECTIONS, Employer Self-Insured.
No. 7611IC82.
Court of Appeals of North Carolina.
June 16, 1976.
*337 Teague, Johnson, Patterson, Dilthey & Clay, by Robert M. Clay, Raleigh, for plaintiff appellee.
Atty. Gen. Rufus L. Edmisten, by Associate Atty. Elisha H. Bunting, Jr., Raleigh, for defendant appellant.
BRITT, Judge.
Defendant assigns as error the finding of fact and conclusion of law that the accident causing plaintiff's injury arose out of and in the course of his employment. We find no merit in the assignment.
*338 To be compensable an accident must arise out of the course and scope of employment. Loflin v. Loflin, 13 N.C.App. 574, 186 S.E.2d 660 (1972), cert. denied, 281 N.C. 154, 187 S.E.2d 585 (1972). Where the fruit of certain labor accrues either directly or indirectly to the benefit of an employer, employees injured in the course of such work are entitled to compensation under the Workmen's Compensation Act. G.S. 97-1 et seq. Clark v. Burton Lines, 272 N.C. 433, 158 S.E.2d 569 (1968).
This result obtains especially where an employee is called to action by some person superior in authority to him. Here, Captain Temple, four grades higher up the chain of command, suggested to plaintiff that he participate in tearing down the old house. It appears clear that when a superior directs a subordinate employee to go on an errand or to perform some duty beyond his normal duties, the scope of the Workmen's Compensation Act expands to encompass injuries sustained in the course of such labor. Were the rule otherwise, employees would be compelled to determine in each instance and, no doubt at their peril, whether a requested activity was beyond the ambit of the act. See 1 A. Larson, Law of Workmen's Compensation § 27.40 (1972).
The order or request need not be couched in the imperative. It is sufficient for compensation purposes that the suggestion, request or even the employee's mere perception of what is expected of him under his job classification, serves to motivate undertaking an injury producing activity. So long as ordered to perform by a superior, acts beneficial to the employer which result in injury to performing employees are within the ambit of the act. Aldridge v. Foil Mtr. Co., 262 N.C. 248, 136 S.E.2d 591 (1964). See e.g., Hales v. North Hills Construction Co., 5 N.C.App. 564, 169 S.E.2d 24 (1969) (by implication), cert. denied (7 October 1969).
We feel the full commission correctly found that the work benefited plaintiff's employer and was undertaken at the behest of plaintiff's superior officer. Our own analysis of the record supports the commission's findings and conclusions. Where the findings of the commission are supported by competent evidence, they are conclusive on appeal. G.S. 97-86, McMahan v. Hickey's Supermarket, 24 N.C.App. 113, 210 S.E.2d 214 (1974).
For the reasons stated, the opinion and award of the commission is
Affirmed.
BROCK, C.J., and MORRIS, J., concur.